Citation Nr: 1728699	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  12-09 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for type II diabetes mellitus.


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Army from July 1982 to July 1985 and from September 1990 to September 1991. He also had periods of service with the U.S. Army Reserve. He served in Southwest Asia.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision of the San Diego, California, Regional Office (RO). In October 2014, the Board reopened the Veteran's claim for service connection and remanded the appeal to the RO for additional action.

THE RO IS ADVISED that in October 2014, the Board granted service connection for a depressive disorder. The record indicates that the award has not been effectuated. In a March 2015 supplemental statement of the case (SSOC), the RO denied service connection for major depression. The RO must comply with the Board's decision and must effectuate the grant of service connection.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Board has determined that additional development is required and the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC) and/or the appropriate service entity and request that it (1) verify the Veteran's complete periods of active service, active duty, active duty for training, and inactive duty for training and (2) forward all available service treatment records not already of record associated with such duty for incorporation into the record. 

2.  The February 2015 VA examination states that there is no evidence of diabetes on the Veteran's 1991 active duty separation examination. This 1991 separation examination report is not in the Veteran's file. Associate this examination report with the file.

3.  Advise the Veteran that he may submit any additional medical and non-medical evidence relating to his diabetes that is not already in VA's possession. Specifically request authorization to obtain treatment records from (1) the Veteran's initial diagnosis of diabetes and (2) any provider who treated him for diabetes from September 1991when he last separated from active duty to 1995, at which point VA began receiving private treatment records.

4.  AFTER RECEIPT OF THE ABOVE-REQUESTED RECORDS, return the file to the VA examiner who conducted the February 2015 VA examination. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for a VA diabetes examination to obtain an opinion as to the nature and etiology of his diabetes. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  whether the Veteran's diabetes originated in or was caused by service.

b.  whether the Veteran's diabetes manifested to a compensable degree within one year of service separation.

IN ADDITION TO ANY RECORDS ADDED TO THE VETERAN'S FILE AS A RESULT OF THE ABOVE-DIRECTED DEVELOPMENT, the examiner's attention is drawn to the following:

*May and June 2008 VA treatment records stating that the Veteran was diagnosed with diabetes in 1993. VBMS Entry 5/6/2009, p. 1, 7.

*December 2009 notice of disagreement (NOD) where the Veteran wrote that he had diabetes symptoms prior to service separation in 1991 and that he was diagnosed with diabetes within months of separation.

5.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided an SSOC. An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).


